DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a postprocessing unit, in claim 1; a postprocessing unit, in claim 10; and a postprocessing unit, in claim 11.
In the specification, in pars 0032 and 0036 (i.e., the postprocessing unit 33 performs the designated postprocessing in accordance with the printing instruction. Postprocessing may be, for example, stapling processing for stapling plural printed materials together, processing for folding a printed material, or punching processing for punching a hole at an end portion of a printed material, or the like. However, postprocessing is not particularly limited. Furthermore, for some types of postprocessing, postprocessing is not necessarily performed for each copy including plural printed materials. Postprocessing may be performed for individual sheets of printed material composing a copy.), and/or, see figure 3 (i.e., postprocessing unit 33), is being interpreted to read on: a postprocessing unit, in claims 1, 10 and 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel M. Gotkin (Registration No. 66,316) on 21 May 2021.

The application has been amended as follows: 

In the claims:
In claim 1, lines 2-3, after “postprocessing unit”, delete “having a physical structure”. 
In claim 2, line 4, before “printing”, insert --the--.
In claim 9, line 1, change “7” to --8--.
In claim 10, line 2, after “postprocessing unit”, delete “having a physical structure”.
In claim 11, line 4, after “postprocessing unit”, delete “having a physical structure”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, FUJITA YUZO, (JP2008262103(A), cited by applicant submitted IDS dated 11/14/2018), and discussed in the non-final Office Action, dated 24 February 2021, does not disclose, teach or suggest, wherein the controller performs control such that as the indicator, a copy that is first ejected after the printing is resumed is ejected offset or ejected in an orientation different from a transport direction of a sheet of paper that has been used until the printing is stopped, as recited in independent claim 1.
Claims 2-4 and 6-9 are allowable because they are dependent on allowable independent claim 1 above.

10, the closest prior art of record, namely, FUJITA YUZO, (JP2008262103(A), cited by applicant submitted IDS dated 11/14/2018), and discussed in the non-final Office Action, dated 24 February 2021, does not disclose, teach or suggest, the controller further performing such that as the indicator, a copy that is first ejected after the printing is resumed is ejected offset or ejected in an orientation different from a transport direction of a sheet of paper that has been used until the printing is stopped, as claimed in independent claim 10.

Regarding independent claim 11, the closest prior art of record, namely, FUJITA YUZO, (JP2008262103(A), cited by applicant submitted IDS dated 11/14/2018), and discussed in the non-final Office Action, dated 24 February 2021, does not disclose, teach or suggest, wherein the printer is controlled such that as the indicator, a copy that is first ejected after the printing is resumed is ejected offset or ejected in an orientation different from a transport direction of a sheet of paper that has been used until the printing is stopped, as recited in independent claim 11.

Claims 1-4 and 6-11 are found to be allowable for the reasons, stated in the non-final Office Action, dated 24 February 2021, in pages 12-13, and for the reasons stated in applicant remarks, dated 18 May 2021, in pages 6-7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokobori et al. (US 2006/0145414 A1) teaches an image forming system includes an input unit for input of setting information, an image forming unit, a conveying unit, a control unit, and a jam detecting unit, wherein a set of a plurality of different kinds of special sheets disposed in a predetermined order is used. When occurrence of a jam is detected by the jam detecting unit, the control unit recognizes whether a special sheet having been fed is present in the image forming system, and if it is recognized that a special sheet is present in the image forming system, the control unit controls the conveying unit, after the jam being released, to eject a special sheet or sheets as unnecessary up to one that is disposed preceding a special sheet that is of the same kind as a most front one that was present in the image forming system at the time of the occurrence of the jam (see abstract).

ICHIJIMA et al. (US 2019/0166270 A1) teaches an information control apparatus controls a printer apparatus. The printer apparatus includes a loader which stacks and loads sheets fed from a sheet feeder and then printed. The information control apparatus includes a controller. In a case in which printing performed by the printer apparatus is stopped and is then restarted, the controller performs control so that a sheet which will protrude from other sheets when being loaded in the loader will be fed from the sheet feeder and be loaded in the loader as a sheet to be inserted to indicate a restart position (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DOV POPOVICI/Primary Examiner, Art Unit 2677